Name: Council Regulation (EU) NoÃ 631/2011 of 21Ã June 2011 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: trade;  tariff policy;  agricultural activity;  industrial structures and policy;  fisheries
 Date Published: nan

 30.6.2011 EN Official Journal of the European Union L 170/4 COUNCIL REGULATION (EU) No 631/2011 of 21 June 2011 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on a certain number of new products currently not listed in the Annex to Council Regulation (EC) No 1255/96 (1). (2) Four products with CN and TARIC codes 2933399970, 2933399980, 8507803040 and 8507803050 which are currently listed in the Annex to Regulation (EC) No 1255/96 should be deleted because it is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties for those products. (3) It is necessary to modify the product description of 15 suspensions in the Annex to Regulation (EC) No 1255/96 in order to take account of technical product developments and economic trends on the market. Those suspensions should be deleted from the list in that Annex and reinserted as new suspensions using new descriptions. Moreover, TARIC codes for 12 products should be changed. (4) The suspensions for which those technical modifications are necessary should be deleted from the list of suspensions set out in the Annex to Regulation (EC) No 1255/96 and should be reinserted in that list using new product descriptions, or new TARIC codes. (5) In the interest of clarity, the modified entries should be marked with an asterisk in the lists of inserted and deleted suspensions set out in Annex I and Annex II to this Regulation. (6) Experience has shown that it is necessary to provide an expiry date for the suspensions set out in the Annex to Regulation (EC) No 1255/96 to ensure that account is taken of technological and economic changes. This should not exclude the premature termination of certain measures or their continuation beyond the expiry date, if economic justification is provided, in accordance with the principles laid down in the Commission communication of 1998 concerning autonomous tariff suspensions and quotas (2). (7) Regulation (EC) No 1255/96 should therefore be amended accordingly. (8) Since the suspensions laid down in this Regulation have to take effect from 1 July 2011, this Regulation should apply from that date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby amended as follows: (1) the rows for the products listed in Annex I to this Regulation are inserted; (2) the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 2011. For the Council The President FAZEKAS S. (1) OJ L 158, 29.6.1996, p. 1. (2) OJ C 128, 25.4.1998, p. 2. ANNEX I Products referred to in Article 1(1) CN code TARIC Description Rate of autonomous duty Validity period 0811 90 50 0811 90 70 (1)ex 0811 90 95 70 Fruit of the genus Vaccinium, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 % 1.7.2011-31.12.2013 (1)ex 1517 90 99 10 Vegetable oil, refined, containing by weight 25 % or more but not more than 50 % arachidonic acid or 12 % or more but not more than 50 % docosahexaenoic acid and standardised with high oleic sunflower oil (HOSO) 0 % 1.7.2011-31.12.2011 ex 2007 99 50 ex 2008 99 48 40 93 Mango puree concentrate:  of the genus Mangifera,  of a Brix value of 28 or more but not more than 30, for use in the manufacture of fruit juices (1) 6 %(3) 1.7.2011-31.12.2015 ex 2007 99 50 ex 2008 99 49 50 50 Acerola puree concentrate:  of the genus Malpighia,  of a Brix value of 20, for use in the manufacture of fruit juices (1) 9 %(3) 1.7.2011-31.12.2015 ex 2007 99 50 ex 2008 99 48 60 20 Guava puree concentrate:  of the genus Psidium,  of a Brix value of 20, for use in the manufacture of fruit juices (1) 6 %(3) 1.7.2011-31.12.2015 ex 2008 99 48 94 Mango puree:  not from concentrate,  of the genus Mangifera,  of a Brix value of 16, for use in the manufacture of fruit juices (1) 6 % 1.7.2011-31.12.2015 ex 2009 41 10 ex 2009 41 99 70 70 Pineapple juice:  not from concentrate,  of the genus Ananas,  of a Brix value of 11 or more but not more than 16, for use in the manufacture of fruit juices (1) 8 % 1.7.2011-31.12.2015 ex 2818 10 91 10 Sintered corundum with micro crystalline structure, containing by weight:  94 % or more, but not more than 98,5 % of Ã ±-Al2O3,  2 % ( ± 1,5 %) of magnesium spinel,  1 % ( ± 0,6 %) of yttrium oxide, and  2 % ( ± 1,2 %) of each lanthanum oxide and neodymium oxide, with less than 50 % of the total weight having a particle size of more than 10 mm 0 % 1.7.2011-31.12.2015 (1)ex 2825 50 00 20 Copper (I or II) oxide containing by weight 78 % or more of copper and not more than 0,03 % of chloride 0 % 1.7.2011-31.12.2013 ex 2826 19 90 10 Tungsten hexafluoride with a purity of 99,9 % by weight or more 0 % 1.7.2011-31.12.2015 (1)ex 2833 29 80 20 Manganese sulphate monohydrate 0 % 1.7.2011-31.12.2013 ex 2833 29 80 30 Zirconium sulphate 0 % 1.7.2011-31.12.2015 (1)ex 2836 99 17 20 Zirconium (IV) basic carbonate 0 % 1.7.2011-31.12.2013 ex 2903 69 90 70 Ã ±,Ã ±,Ã ±,Ã ±-Tetrachloro-o-xylen 0 % 1.7.2011-31.12.2015 ex 2905 29 90 30 Dodeca-8,10-dien-1-ol 0 % 1.7.2011-31.12.2015 ex 2909 30 90 30 3,4,5-Trimethoxytoluene 0 % 1.7.2011-31.12.2015 ex 2912 49 00 30 Salicylaldehyde 0 % 1.7.2011-31.12.2015 ex 2915 39 00 60 Dodec-8-enyl acetate 0 % 1.7.2011-31.12.2015 ex 2915 39 00 65 Dodeca-7,9-dienyl acetate 0 % 1.7.2011-31.12.2015 ex 2915 39 00 70 Dodec-9-enyl acetate 0 % 1.7.2011-31.12.2015 ex 2917 12 00 20 Dimethyl adipate 0 % 1.7.2011-31.12.2015 ex 2917 39 95 40 Benzene-1,2,4-tricarboxylic acid 1,2-anhydride 0 % 1.7.2011-31.12.2015 ex 2920 90 85 20 Tris(methylphenyl)phosphite 0 % 1.7.2011-31.12.2015 ex 2920 90 85 30 2,2-[[3,3,5,5-Tetrakis(1,1-dimethylethyl)[1,1-biphenyl]-2,2-diyl]bis(oxy)]bis[biphenyl-1,3,2-dioxaphosphepine] 0 % 1.7.2011-31.12.2015 ex 2920 90 85 40 Bis(2,4-dicumylphenyl)pentaerythritol diphosphite 0 % 1.7.2011-31.12.2015 ex 2921 42 00 82 2-Chloro-4-nitroaniline 0 % 1.7.2011-31.12.2015 ex 2921 43 00 50 4-Aminobenzotrifluoride 0 % 1.7.2011-31.12.2015 ex 2921 43 00 60 3-Aminobenzotrifluoride 0 % 1.7.2011-31.12.2015 ex 2921 49 00 80 4-Heptafluoroisopropyl-2-methylaniline 0 % 1.7.2011-31.12.2015 ex 2922 49 85 45 Glycine 0 % 1.7.2011-31.12.2015 (1)ex 2923 90 00 10 Tetramethylammonium hydroxide, in the form of an aqueous solution containing 25 % ( ± 0,5 %) by weight of tetramethylammonium hydroxide 0 % 1.7.2011-31.12.2013 ex 2923 90 00 75 Tetraethylammonium hydroxide, in the form of an aqueous solution containing:  35 % ( ± 0,5 %) by weight of tetraethylammonium hydroxide,  not more than 1 000 mg/kg of chloride,  not more than 2 mg/kg of iron, and  not more than 10 mg/kg of potassium 0 % 1.7.2011-31.12.2015 ex 2924 29 98 35 2 ²-Methoxyacetoacetanilide 0 % 1.7.2011-31.12.2015 ex 2924 29 98 40 N,N-1,4-Phenylenebis[3-oxobutyramide] 0 % 1.7.2011-31.12.2015 ex 2924 29 98 45 Propoxur (ISO) 0 % 1.7.2011-31.12.2015 ex 2924 29 98 50 N,N-(2,5-Dichloro-1,4-phenylene)bis[3-oxobutyramide] 0 % 1.7.2011-31.12.2015 ex 2924 29 98 55 N,N-(2,5-Dimethyl-1,4-phenylene)bis[3-oxobutyramide] 0 % 1.7.2011-31.12.2015 ex 2924 29 98 60 N,N-(2-Chloro-5-methyl-1,4-phenylene)bis[3-oxobutyramide] 0 % 1.7.2011-31.12.2015 ex 2926 90 95 30 2-Amino-3-(3,4-dimethoxyphenyl)-2-methylpropanenitrile hydrochloride 0 % 1.7.2011-31.12.2015 ex 2929 10 00 55 2,5 (and 2,6)-Bis(isocyanatomethyl)bicyclo[2.2.1]heptane 0 % 1.7.2011-31.12.2015 ex 2930 90 99 10 2,3-Bis((2-mercaptoethyl)thio)-1-propanethiol 0 % 1.7.2011-31.12.2015 ex 2930 90 99 20 2-Methoxy-N-[2-nitro-5-(phenylthio)phenyl]acetamide 0 % 1.7.2011-31.12.2015 ex 2930 90 99 55 Thiourea 0 % 1.7.2011-31.12.2015 ex 2930 90 99 65 Pentaerythritol tetrakis(3-mercaptopropionate) 0 % 1.7.2011-31.12.2015 ex 2931 00 99 30 Diethylborane isopropoxide 0 % 1.7.2011-31.12.2015 ex 2933 21 00 80 5,5-Dimethylhydantoin 0 % 1.7.2011-31.12.2015 ex 2933 39 99 85 2-Chloro-5-chloromethylpyridine 0 % 1.7.2011-31.12.2015 ex 2933 69 80 55 Terbutryn (ISO) 0 % 1.7.2011-31.12.2015 ex 2933 99 80 64 ((3R)-1-{(1R,2R)-2-[2-(3,4-Dimethoxyphenyl) ethoxy]cyclohexyl}pyrrolidin-3-ol.hydrochloride 0 % 1.7.2011-31.12.2015 ex 2934 99 90 85 N2-[1-(S)-Ethoxycarbonyl-3-phenylpropyl]-N6-trifluoroacetyl-L-lysyl-N2-carboxy anhydride 0 % 1.7.2011-31.12.2015 ex 2934 99 90 86 Dithianon (ISO) 0 % 1.7.2011-31.12.2015 ex 2934 99 90 87 2,2-(1,4-Phenylene)bis(4H-3,1-benzoxazin-4-one) 0 % 1.7.2011-31.12.2015 ex 2935 00 90 40 Imazosulfuron (ISO), of a purity by weight of 98 % or more 0 % 1.7.2011-31.12.2015 ex 2935 00 90 42 Penoxsulam (ISO) 0 % 1.7.2011-31.12.2015 ex 3204 11 00 10 Dye C.I. Disperse Yellow 54 also known as C.I. Solvent Yellow 114 0 % 1.7.2011-31.12.2015 ex 3204 11 00 20 Dye C.I. Disperse Yellow 241 0 % 1.7.2011-31.12.2015 ex 3204 11 00 30 Preparation of dispersion dyes, containing:  C.I. Disperse Orange 61,  C.I. Disperse Blue 291:1,  C.I. Disperse Violet 93:1,  C.I. Disperse Red 54 0 % 1.7.2011-31.12.2015 ex 3204 19 00 71 Dye C.I. Solvent Brown 53 0 % 1.7.2011-31.12.2015 ex 3204 19 00 72 Dye C.I. Solvent Yellow 93 0 % 1.7.2011-31.12.2015 ex 3204 19 00 73 Dye C.I. Solvent Blue 104 0 % 1.7.2011-31.12.2015 (1)ex 3208 20 10 20 Immersion topcoat solution containing by weight 0,5 % or more but not more than 15 % of acrylate-methacrylate-alkenesulphonate copolymers with fluorinated side chains, in a solution of n-butanol and/or 4-methyl-2-pentanol and/or diisoamylether 0 % 1.7.2011-31.12.2013 ex 3215 90 00 40 Dry ink powder with a base of hybrid resin (made from polystyrene acrilyc resin and polyester resin) mixed with:  wax,  a vinyl-based polymer, and  a colouring agent, for use in the manufacture of toner bottles for photocopiers, fax machines, printers and multifunction devices (1) 0 % 1.7.2011-31.12.2015 (1)ex 3707 90 90 85 Rolls, containing:  a dry layer of a photosensitive acrylic resin,  on one side a poly(ethylene terephthalate) protecting foil, and  on the other side a polyethylene protecting foil 0 % 1.7.2011-31.12.2014 ex 3808 93 90 20 Preparation consisting of benzyl(purin-6-yl)amine in a glycol solution, containing by weight:  1,88 % or more but not more than 2,00 % of benzyl(purin-6-yl)amine, of a kind used in plant growth regulators 0 % 1.7.2011-31.12.2015 ex 3808 93 90 30 Aqueous solution containing by weight:  1,8 % of sodium para-nitrophenolate,  1,2 % of sodium ortho-nitrophenolate,  0,6 % of sodium 5-nitroguaiacolate, for use in the manufacture of a plant growth regulator (1) 0 % 1.7.2011-31.12.2015 ex 3808 93 90 40 Mixed white powder containing by weight:  3 % or more but not more than 3,6 % of 1-methylcyclopropene with a purity more than 96 %, and  containing less than 0,05 % of each impurity of 1-chloro-2-methylpropene and 3-chloro-2-methylpropene, for use in the manufacture of a growth regulator of post-harvest fruits, vegetables and ornamentals with a specific generator (1) 0 % 1.7.2011-31.12.2015 ex 3808 93 90 50 Preparation in the form of powder, containing by weight:  55 % or more of Gibberellin A4,  1 % or more but not more than 35 % of Gibberellin A7,  90 % or more of Gibberellin A4 and Gibberellin A7 combined,  not more than 10 % of a combination of water and other naturally occurring Gibberellins, of a kind used in plant growth regulators 0 % 1.7.2011-31.12.2015 ex 3815 12 00 20 Carbon supported platinum catalyst powder, containing by weight 9,5 % or more but not more than 10,5 % of platinum, for use as a fuel cell catalyst(1) 0 % 1.7.2011-31.12.2015 ex 3815 12 00 30 Carbon supported platinum alloy catalyst, containing by weight 11 % or more but not more than 12,6 % of platinum, for use as a fuel cell catalyst(1) 0 % 1.7.2011-31.12.2015 ex 3815 90 90 30 Catalyst, consisting of a suspension in mineral oil of:  tetrahydrofuran complexes of magnesium chloride and titanium(III) chloride, and  silicon dioxide,  containing 6,6 % ( ± 0,6 %) by weight of magnesium, and  containing 2,3 % ( ± 0,2 %) by weight of titanium 0 % 1.7.2011-31.12.2015 (1)ex 3824 90 97 46 Carboxylic acid anhydride based hardener for epoxide resin, in liquid form, of a specific weight at 25 °C of 1,15 g/cm3 or more but not more than 1,20 g/cm3 0 % 1.7.2011-31.12.2013 ex 3824 90 97 58 N2-[1-(S)-Ethoxycarbonyl-3-phenylpropyl]-N6-trifluoroacetyl-L-lysyl-N2-carboxy anhydride in a solution of dichloromethane at 37 % 0 % 1.7.2011-31.12.2015 ex 3824 90 97 59 3,4,5-Trifluorobiphenyl-2-amine, in the form of a solution in toluene containing by weight 80 % or more but not more than 90 % of 3,4,5-trifluorobiphenyl-2-amine 0 % 1.7.2011-31.12.2015 ex 3901 30 00 80 Ethylene-vinyl acetate copolymer,  containing 27,8 % or more but not more than 29,3 % by weight of vinyl acetate,  with a melt flow index of 22 g/10 min or more but no more than 28 g/10 min,  containing not more than 15 mg/kg vinyl acetate monomer 0 % 1.7.2011-31.12.2015 ex 3901 30 00 82 Ethylene-vinyl acetate copolymer,  containing 9,8 % or more but not more than 10,8 % by weight of vinyl acetate,  with a melt flow index of 2,5 g/10 min or more but no more than 3,5 g/10 min,  containing not more than 15 mg/kg vinyl acetate monomer 0 % 1.7.2011-31.12.2015 ex 3901 90 90 80 Block copolymer of ethylene with octene in the form of pellets:  with a specific gravity of 0,862 or more, but not more than 0,865,  able to stretch to at least 200 % its original length,  with a hysteresis of 50 % ( ± 10 %),  with permanent deformation of not more than 20 %, for use in the manufacture of napkin liners for babies (1) 0 % 1.7.2011-31.12.2015 ex 3901 90 90 82 Copolymer of ethylene and methacrylic acid 0 % 1.7.2011-31.12.2015 (1)ex 3902 10 00 40 Polypropylene, containing no plasticiser:  of a tensile strength: of 32-60 MPa (as determined by the ASTM D638 method),  of a flexural strength of 50-90 MPa (as determined by the ASTM D790 method),  of a Melt Flow Rate (MFR) at 230 °C/2,16 kg of 5-15 g/10 min (as determined by the ASTM D1238 method),  with 40 % or more but not more than 80 % by weight of polypropylene,  with 10 % or more but not more than 30 % by weight of glass fibre,  with 10 % or more but not more than 30 % by weight of mica 0 % 1.7.2011-31.12.2014 ex 3902 90 90 84 Blend of hydrogenated styrenic block copolymer, polyethylene wax, and tackifier resin, in the form of pellets, containing by weight:  70 ( ± 5) % of styrenic block copolymer,  15 ( ± 5) % of polyethylene wax, and  15 ( ± 5) % of tackifier resin, with the following physical properties:  able to stretch to at least 200 % of its original length,  with a hysteresis of 50 ( ± 10) %,  with a permanent deformation of no more than 20 %, for use in the manufacture of napkins and napkin liners for babies (1) 0 % 1.7.2011-31.12.2015 (1)ex 3903 90 90 86 Mixture containing by weight:  45 % or more but not more than 65 % of polymers of styrene,  35 % or more but not more than 45 % of poly(phenylene ether),  not more than 10 % of other additives, and with one or more of the following special colour effects:  metallic or pearlescent with a visual angular metamerism caused by at least 0,3 % flake-based pigment,  fluorescent, as characterised by emitting light during absorption of ultraviolet radiation,  bright white, as characterised by L (1) not less than 92 and b (1) not more than 2 and a (1) between -5 and 7 on the CIELab colour scale 0 % 1.7.2011-31.12.2013 ex 3907 99 90 80 Copolymer, consisting of 72 % by weight or more of terephthalic acid and/or derivatives thereof and cyclohexanedimethanol, completed with linear and/or cyclic dioles 0 % 1.7.2011-31.12.2015 ex 3909 40 00 20 Powder of thermosetting resin particles in which magnetic particles have been evenly distributed, for use in the manufacture of toner bottles for photocopiers, fax machines, printers and multifunction devices (1) 0 % 1.7.2011-31.12.2015 ex 3911 90 99 30 1,4:5,8- Dimethanonaphthalene, 2-ethylidene-1,2,3,4,4a,5,8,8a-octahydro-, polymer with 3a,4,7,7a- tetrahydro- 4,7-methano-1H-indene, hydrogenated 0 % 1.7.2011-31.12.2015 ex 3911 90 99 35 Alternated copolymer of ethylene and maleic anhydride (EMA) 0 % 1.7.2011-31.12.2015 ex 3919 90 00 63 Co-extruded trilayer film,  each layer containing a mixture of polypropylene and polyethylene,  containing not more than 3 % by weight of other polymers,  whether or not containing titanium dioxide in the core layer,  coated with an acrylic pressure sensitive adhesive, and  with a release liner,  of an overall thickness of not more than 110 Ã ¼m 0 % 1.7.2011-31.12.2015 ex 3921 90 55 (1)ex 7019 40 00 (1)ex 7019 40 00 25 21 29 Prepreg sheets or rolls containing polyimide resin 0 % 1.7.2011-31.12.2014 ex 5603 13 10 20 Non-woven of spunbonded polyethylene, with a coating,  of a weight of more than 80 g/m2 but not more than 105 g/m2, and  an air resistance (Gurley) of 8 seconds or more but not more than 75 seconds (as determined by the ISO 5636/5 method) 0 % 1.7.2011-31.12.2015 ex 7009 91 00 10 Unframed glass mirrors with:  a length of 1 516 ( ± 1 mm),  a width of 553 ( ± 1 mm),  a thickness of 3 ( ± 0,1 mm),  the back of the mirror covered with protective polyethylene (PE) film, with a thickness of 0,11 mm or more but not more than 0,13 mm,  a lead content of not more than 90 mg/kg, and  a corrosion resistance of 72 hours or more according to ISO 9227 salt spray test 0 % 1.7.2011-31.12.2015 (1)ex 7019 19 10 10 Yarn of 33 tex or a multiple thereof ( ± 7,5 %), obtained from continuous spun-glass filaments of a nominal diameter of 3,5 Ã ¼m or of 4,5 Ã ¼m, in which filaments of a diameter of 3 Ã ¼m or more but not more than 5,2 Ã ¼m predominate, other than those treated so as to improve their adhesion to elastomers 0 % 1.7.2011-31.12.2013 ex 7019 19 10 20 Yarn of 10,3 tex or more but not more than 11,9 tex, obtained from continuous spun-glass filaments, in which filaments of a diameter of 4,83 Ã ¼m or more but not more than 5,83 Ã ¼m predominate 0 % 1.7.2011-31.12.2015 ex 7019 19 10 25 Yarn of 5,1 tex or more but not more than 6,0 tex, obtained from continuous glass-spun filaments, in which filaments of a diameter of 4,83 Ã ¼m or more but not more than 5,83 Ã ¼m predominate 0 % 1.7.2011-31.12.2015 (1)ex 7019 19 10 30 Yarn of E-glass of 22 tex ( ± 1,6 tex), obtained from continuous spun-glass filaments of a nominal diameter of 7 Ã ¼m, in which filaments of a diameter of 6,35 Ã ¼m or more but not more than 7,61 Ã ¼m predominate 0 % 1.7.2011-31.12.2013 (1)ex 7019 19 10 55 Glass cord impregnated with rubber or plastic, obtained from K or U glass filaments, made up of:  9 % or more but not more than 16 % of magnesium oxide,  19 % or more but not more than 25 % of aluminium oxide,  0 % or more but not more than 2 % of boron oxide,  without calcium oxide, coated with a latex comprising at least a resorcinol- formaldehyde resin and chlorosulphonated polyethylene 0 % 1.7.2011-31.12.2014 (1)ex 7019 19 10 (1)ex 7019 90 99 60 30 High modulus glass cord (K) impregnated with rubber, obtained from twisted high modulus glass filament yarns, coated with a latex comprising a resorcinol-formaldehyde resin with or without vinylpyridine and/or hydrogenated acrylonitrile-butadiene rubber (HNBR) 0 % 1.7.2011-31.12.2013 (1)ex 7019 19 10 (1)ex 7019 90 99 70 20 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde-vinylpyridine resin and an acrylonitrile-butadiene rubber (NBR) 0 % 1.7.2011-31.12.2013 (1)ex 7019 19 10 (1)ex 7019 90 99 80 10 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde resin and chlorosulphonated polyethylene 0 % 1.7.2011-31.12.2013 (1)ex 7019 40 00 (1)ex 7019 40 00 11 19 Woven fabrics of rovings, impregnated with epoxy resin, with a coefficient of thermal expansion between 30 °C and 120 °C (measured according to IPC-TM-650) of:  10 ppm per °C or more, but not more than 12 ppm per °C in the length and width, and  20 ppm per °C or more, but not more than 30 ppm per °C in the thickness, with a glass transition temperature of 152 °C or more, but not more than 153 °C (measured according IPC-TM-650) 0 % 1.7.2011-31.12.2013 ex 7604 29 10 ex 7606 12 99 10 20 Sheets and bars of aluminium-lithium alloys 0 % 1.7.2011-31.12.2015 ex 7607 20 90 20 Lubricating entry sheet of a total thickness of not more than 350 Ã ¼m, comprising of:  a layer of aluminium foil of a thickness of 70 Ã ¼m or more but not more than 150 Ã ¼m,  a water soluble lubricant of a thickness of 20 Ã ¼m or more but not more than 200 Ã ¼m and solid at room temperature, for use in the manufacture of printed circuit boards (1) 0 % 1.7.2011-31.12.2015 ex 8104 30 00 10 Magnesium powder:  of purity by weight of 98 % or more,  with a particle size of 0,2 mm or more but not more than 0,8 mm 0 % 1.7.2011-31.12.2015 (1)ex 8108 90 50 60 Plates, sheets, strips and foils of an alloy of titanium, aluminium, silicon and niobium, containing by weight:  0,4 % or more but not more than 0,6 % of aluminium,  0,35 % or more but not more than 0,55 % of silicon, and  0,1 % or more but not more than 0,3 % of niobium 0 % 1.7.2011-31.12.2013 ex 8302 42 00 ex 9401 90 80 80 10 Ratchet disk of a kind used in the manufacture of reclining car seats 0 % 1.7.2011-31.12.2015 ex 8407 90 90 20 Compact Liquid Petroleum Gas (LPG) Engine System, with:  6 cylinders,  an output of 75 kW or more, but not more than 80 kW,  inlet and exhaust valves modified to operate continuously in heavy duty applications, for use in the manufacture of vehicles of heading 8427 (1) 0 % 1.7.2011-31.12.2015 (1)ex 8414 30 81 50 Hermetic or semi-hermetic variable-speed electric scroll compressors, with a nominal power rating of 0,5 kW or more, but not more than 10 kW, with a displacement volume of not more than 35 cm3, of the type used in refrigeration equipment 0 % 1.7.2011-31.12.2014 ex 8479 89 97 ex 8479 90 80 50 80 Machinery, being components of a production line for the manufacture of lithium ion batteries for passenger electric motor vehicles, for the construction of such a production line (1) 0 % 1.7.2011-31.12.2015 ex 8483 40 90 80 Transmission gearbox, with:  not more than 3 gears,  an automatic deceleration system, and  a power reversal system, for use in the manufacture of goods of heading 8427 (1) 0 % 1.7.2011-31.12.2015 (1)ex 8501 10 99 79 DC motor with brushes and an internal rotor with a three-phase winding, whether or not equipped with a worm, of a specified temperature range covering at least  20 °C to + 70 °C 0 % 1.7.2011-31.12.2013 (1)ex 8501 31 00 40 Permanently excited DC-motor with:  a multiple-phase winding,  an external diameter of 30 mm or more, but not more than 80 mm,  a rated speed of not more than 15 000 rpm,  an output of 45 W or more, but not more than 300 W, and  a supply voltage of 9 V or more, but not more than 25 V 0 % 1.7.2011-31.12.2014 ex 8507 10 20 80 Lead acid starter battery, with:  a charge acceptance capacity of 200 % or more of the level of an equivalent conventional flooded battery during the first 5 seconds of charge,  a liquid electrolyte, for use in the manufacture of passenger cars and light commercial vehicles employing high regenerative alternator controls or start/stop systems with high regenerative alternator controls (1) 0 % 1.7.2011-31.12.2015 (1)ex 8507 80 30 60 Lithium-ion rechargeable batteries, with:  a length of 1 213 mm or more, but not more than 1 575 mm,  a width of 245 mm or more but not more than 1 200 mm,  a height of 265 mm or more, but not more than 755 mm,  a weight of 265 kg or more but not more than 294 kg,  a nominal capacity of 66,6 Ah, put up in packs of 48 modules 0 % 1.7.2011-31.12.2015 ex 8508 70 00 ex 8537 10 99 10 96 Electronic circuit card without separate housing for actuating and controlling vacuum cleaner brushes powered by not more than 300 W 0 % 1.7.2011-31.12.2015 ex 8508 70 00 ex 8537 10 99 20 98 Electronic circuit cards that:  are connected by wire or radio frequency to each other and the motor controller card, and  regulate the functioning (switching on or off and suction capacity) of vacuum cleaners according to a stored program,  whether or not fitted with indicators that display the functioning of the vacuum cleaner (suction capacity and/or dust bag full and/or filter full) 0 % 1.7.2011-31.12.2015 (1)ex 8522 90 80 83 Blu-ray optical pick-up unit, whether or not recordable, for use with Blu-ray, DVD and CD discs, comprising at least:  laser diodes operating at three different wavelengths,  a photo detector integrated circuit, and  an actuator, for the manufacture of products falling within heading 8521(1) 0 % 1.7.2011-31.12.2013 (1)ex 8525 80 19 31 Closed circuit television (CCTV) camera:  of a weight of not more than 5,9 kg,  whether or not contained in a housing,  of dimensions of not more than 400 mm Ã  250 mm,  with a single Charge-Couple-Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS) sensor,  with effective pixels of not more than 5 megapixels, for use in CCTV surveillance systems (1) 0 % 1.7.2011-31.12.2013 ex 8526 91 20 ex 8528 59 80 80 10 Integrated audio module (IAM) with a digital video output for connection to an LCD touch screen monitor, interfaced over the Media Oriented Systems Transport (MOST) network and transported over the MOST High protocol, with:  a Printed circuit board (PCB) containing a Global Positioning System (GPS) receiver, a gyroscope, and a Traffic Message Channel (TMC) tuner,  a hard disk drive supporting multiple maps,  a HD radio,  a voice recognition system,  a connection to an external CD and DVD drive,  Bluetooth, MP3 and USB input connectivity,  a voltage of 10 V or more but not more than 16 V, for the use in the manufacture of vehicles in Chapter 87 (1) 0 % 1.7.2011-31.12.2015 ex 8529 90 92 50 Colour LCD display panel for LCD monitors of heading 8528:  with a diagonal measurement of the screen of 14,48 cm or more but not more than 31,24 cm,  with background lighting, micro-controller,  with a CAN (Controller area network)-controller with LVDS (Low-voltage differential signalling) interface and CAN/power supply socket or with an APIX (Automotive Pixel Link) controller with APIX interface,  in a housing with an aluminium heat sink at the back of the housing,  without a signal-processing module, for use in the manufacture of vehicles of heading 8703(1) 0 % 1.7.2011-31.12.2015 ex 8536 69 90 84 Universal serial bus (USB) female connector in a single or multiple form for connecting with other USB devices, for use in the manufacture of goods falling within headings 8521 and 8528 (1) 0 % 1.7.2011-31.12.2015 ex 8536 90 85 ex 8538 90 99 ex 8543 90 00 96 94 50 Keypads, wholly of either silicone or polycarbonate, including printed keys with electrical contacting elements 0 % 1.7.2011-31.12.2015 ex 8537 10 99 97 Electronic controller card for actuating and controlling of a single-phase electric AC commutator motor, with an output of 750 W or more and an input power of more than 1 600 W but not more than 2 700 W 0 % 1.7.2011-31.12.2015 ex 8543 70 90 95 Mobile telephone view and control module comprising:  a mains power/CAN (Controller Area Network) output socket,  a USB (Universal Serial Bus) port and audio IN/OUT ports, and incorporating  a video switching device for the interface of smart phone operating systems with the Media Orientated Systems Transport network (MOST) for use in the manufacture of vehicles of Chapter 87(1) 0 % 1.7.2011-31.12.2015 ex 8545 90 90 20 Carbon fibre paper of a kind used for gas diffusion layers in fuel cell electrodes 0 % 1.7.2011-31.12.2015 ex 8708 30 91 10 Drum type parking brake:  operating within the service brake disk,  with a diameter of 170 mm or more but not more than 175 mm, for use in the manufacture of motor vehicles (1) 0 % 1.7.2011-31.12.2015 (1)ex 9001 20 00 10 Material consisting of a polarising film, whether or not on rolls, supported on one or both sides by transparent material, whether or not with an adhesive layer, covered on one side or on both sides with a release film 0 % 1.7.2011-31.12.2012 (1) Suspension relating to a product in the Annex to Regulation (EC) No 1255/96 for which the CN or TARIC code or the product description is modified by this Regulation. ANNEX II Products referred to in Article 1(2) CN code TARIC (1)0811 90 50 (1)0811 90 70 (1)ex 0811 90 95 69 (1)ex 1517 90 99 10 (1)ex 2825 50 00 11 (1)ex 2825 50 00 19 (1)ex 2833 29 80 10 (1)ex 2836 99 17 10 (1)ex 2923 90 00 10 ex 2933 39 99 70 ex 2933 39 99 80 (1)ex 3208 20 10 20 (1)ex 3707 10 00 55 (1)ex 3824 90 97 46 (1)ex 3902 10 00 40 (1)ex 3903 90 90 86 (1)ex 3921 90 55 25 (1)ex 7019 19 10 41 (1)ex 7019 19 10 42 (1)ex 7019 19 10 43 (1)ex 7019 19 10 44 (1)ex 7019 19 10 45 (1)ex 7019 19 10 46 (1)ex 7019 19 10 61 (1)ex 7019 19 10 62 (1)ex 7019 19 10 63 (1)ex 7019 19 10 64 (1)ex 7019 19 10 65 (1)ex 7019 19 10 66 (1)ex 7019 40 00 10 (1)ex 7019 40 00 20 (1)ex 7019 90 99 10 (1)ex 7019 90 99 20 (1)ex 7019 90 99 30 (1)ex 8108 90 50 60 (1)ex 8414 30 81 50 (1)ex 8501 10 99 79 (1)ex 8501 31 00 40 ex 8507 80 30 40 ex 8507 80 30 50 (1)ex 8507 80 30 60 (1)ex 8522 90 80 83 (1)ex 8525 80 19 31 (1)ex 9001 20 00 10 (1) Suspension relating to a product in the Annex to Regulation (EC) No 1255/96 for which the CN or TARIC code or the product description is modified by this Regulation.